PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/857,442
Filing Date: 28 Dec 2017
Appellant(s): AXALTA COATING SYSTEMS IP CO., LLC



__________________
James P. Delaney
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/28/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

1.	Claims 11, 12, 14-18, 26, 27, 31 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hintze-Brüning et al. (U.S. Pat. No. 5407995).

Regarding claims 11, 12, 14-18, 26, 27, 31 and 35, Hintze-Brüning teaches a two-part isocyanate-free composition comprising: a first part free of acid catalyst comprising a polyester (crosslinkable component) and a monomeric melamine formaldehyde resin (crosslinking component) in an amount less than 15% based on the total weight of the composition (Examples 1 and 4, column 10); and a second part consisting essentially of an unblocked aromatic p-toluene sulfonic acid crosslinking catalyst (Example 1, column 10). Hintze-Brüning also teaches the composition being low-temperature (less than 120 °C) curable (claim 15). Hintze-Brüning teaches all the limitations as outlined above, including a melamine resin as disclosed in claim 12 (Example 1, column 10), the melamine formaldehyde resin in an amount overlapping the range as claimed in claim 14 (column 4, lines 25-32), the polyester part in an amount overlapping the range as claimed in claims 16 and 17 (column 4, lines 33-38), and the ratio of the parts present in an amount overlapping the ranges as claimed in claim 18 (column 4, lines 25-38). Hintze-Brüning fails to teach the polyester present in both parts or the composition being a primer composition.
First, in regards to the limitation that the composition is a primer composition, the Examiner notes that this is an intended use recitation for the composition and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Hintze-Brüning teaches a composition comprising components that are identical to those claimed. Therefore, there is no structural difference between the claimed invention and the prior art and Hintze-Brüning’s composition could be utilized as a primer.	
Second, as the combination of the three components is necessary to initiate the reaction, and the acid is not reactive with the polyester alone, one could have incorporated the polyester component in to both parts without initiating reaction. Additionally, note that the selection of any order of mixing ingredients has been held prima facie obvious. See Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the polyester into both parts.
2.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hintze-Brüning in view of Yanus et al. (U.S. PGPUB No. 2008/0107984).

Regarding claim 13, Hintze-Brüning teaches all the limitations of claim 11, including the melamine component being present in a range of 15-70% by weight (column 4, lines 25-31, note that overlapping ranges are prima facie evidence of obviousness) except for the first part/crosslinking component including both an unfunctionalized melamine formaldehyde and a butylated melamine formaldehyde resin. However, Yanus teaches that it is conventional to use mixtures of crosslinkable components, such as melamine formaldehyde and butylated melamine formaldehyde resins in coating compositions (0081) comprising polyester (0084) and acid catalysts (0082). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a mixture of unfunctionalized and butylated melamine formaldehyde for Hintze-Brüning’s melamine formaldehyde in the first part/crosslinking component. One would have been motivated to make this modification as one could have made the modification with a reasonable expectation of success (given the similarities between the reactants), and the predictable result of providing a 2k coating composition.

3.	Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hintze-Brüning in view of Hazan et al. (U.S. PGPUB No. 2011/0070450).

Regarding claim 28, Hintze-Brüning teaches all the limitations of claim 27, but fails to teach the composition being solventborne and comprising no water. However, Hazan teaches preparing similar compositions comprising polyester, melamine formaldehyde resin and an acid catalyst in solvents absent water (Example 3, 0145). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Hintze-Brüning’s compositions in solvent in the absence of water as disclosed by Hazan. One would have been motivated to make this modification as solvent could have been substituted for water with a reasonable expectation of success as demonstrated by Hazan and the predictable result of providing a solventborne coating composition.

(2) Response to Argument
	The Appellant first argues that Hintze-Brüning fails to teach or suggest that the composition is curable at a temperature less than about 120 °C. The Appellant points to two specific examples. However, the Examiner is not simply relying on these two specific examples of Hintze-Brüning. Rather, more generally, Hintze-Brüning also teaches the features of the composition at column 3, lines 10-20, column 4, lines 33-38 and claim 15. Thus, even if these two examples that Appellant points to do not show a composition that was curable at less than 120 °C (which the Examiner does not agree with for reasons as outlined below), the Appellant’s claims are also disclosed more broadly throughout the rest of Hintze-Brüning.
In respect to the two examples referenced by Appellant, in each example the curing is conducted at 160 °C or 180 °C. It must be noted that the claims do not require a step of curing at a particular temperature. Rather, the claims only require the composition that the composition be curable at a temperature of less than 120 °C. Simply because Hintze-Brüning chose to cure at temperatures above 120 °C, that does not imply that the composition is not curable at a lower temperature. Generally, there is a correlation between temperature and time required to cure. So, often a composition is curable at a lower temperature than demonstrated in an example, but a higher temperature may have been selected to result in a faster curing time for certain applications. 
The Examiner maintains that Hintze-Brüning’s composition is curable in the temperature range of less than about 120 °C. To support this position, the Examiner notes that Hintze-Brüning specifically teaches that their aqueous coating compositions are curable in a temperature range from 90-200 °C (Hintze-Brüning at claim 15) and that their aqueous compositions are based on a melamine component (column 3, lines 10-14) and a crosslinkable component (column 4, lines 33-38). Furthermore, while Hintze-Brüning fails to explicitly teach applicant’s claimed range of less than about 120 °C, the Examiner notes that Hintze-Brüning teaches that their compositions are curable at a range overlapping applicant’s claimed range. The Examiner points out that overlapping ranges are prima facie evidence of obviousness. Additionally, Appellant has not provided any evidence or teachings to suggest that Hintze-Brüning’s coating compositions would not be curable at less than 120 °C. The Appellant’s only arguments are that Hintze-Brüning’s examples are cured at a higher temperature. But, as noted above, the Examiner maintains that just because the examples are cured at a higher temperature, this does not suggest that they are not also curable at a lower temperature.
	Additionally, the Examiner points out that Appellant’s claimed compositions are essentially identical to the compositions disclosed by Hintze-Brüning. The Appellant has not argued that there are any differences between the actual components of Hintze-Brüning’s composition and the claimed composition. The Examiner contends that given essentially identical compositions the temperature ranges at which the compositions are curable would inherently be the same. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). Further, Appellant has not provided any evidence or arguments to explain why Hintze-Brüning’s compositions would be expected to not be curable at a temperature range of less than 120 °C, even though Hintze-Brüning actually teaches that their compositions are curable down to a temperature of about 90 °C at claim 15.
	Appellant contends that Hintze-Brüning teaches away from a low temperature curing composition. However, simply because Hintze-Brüning teaches curing at a higher temperature in an example that does not suggest that Hintze-Brüning teaches away from their composition being curable at a lower temperature. Note, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Furthermore, Hintze-Brüning actually teaches curing at a temperature range overlapping the claimed range (claim 15).
	Finally, Appellant contends that Hintze-Brüning fails to recognize any importance to producing a low temperature curable composition, or any component that could be optimized to provide the low temperature curable composition and fails to provide a motivation to optimize the composition to a low temperature composition. However, the Examiner disagrees and notes that Hintze-Brüning actually teaches their compositions curable at below 120 °C. Furthermore, as the compositions disclosed are essentially identical to the claimed compositions the Examiner maintains that Hintze-Brüning’s compositions would also be expected to inherently be curable at a temperature of less than 120 °C. Thus, Hintze-Brüning teaches the compositions curable in the range as claimed and there is no need for Hintze-Brüning to suggest or provide a motivation to optimize to the claimed temperature. Additionally, Appellant has provided no evidence to support the position that Hintze-Brüning’s composition would not be curable at less than 120 °C. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROBERT S WALTERS JR/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
Conferees:
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717    

/Jennifer McNeil/Primary Examiner, TC 1700
                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.